Citation Nr: 1038145	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a back 
disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, I.B., and R.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
which denied entitlement to compensation under 38 U.S.C. § 1151 
for residuals of a back surgery.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in April 2006; the hearing 
transcript has been associated with the claims file.

In a July 2009 decision, the Board affirmed the RO's denial of 
the benefit on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In April 2010, the Court vacated that Board's decision 
and remanded the case to the Board for readjudication in 
compliance with an April 2010 Joint Motion for Remand.  The case 
is once again before the Board for review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).

The CAVC remanded the present appeal to the Board in April 2010 
for compliance with the instructions in the April 2010 Joint 
Motion for Remand.  Pursuant to the Joint Motion, the parties 
agreed that a January 2009 VA examination report was inadequate, 
and therefore, a remand for a new and adequate medical 
examination or opinion is required.  Specifically, the parties 
found that the January 2009's VA examiner's ultimate medical 
opinion was conclusory and failed to provide the Board with any 
supporting rationale upon which to base a decision; specifically, 
how he reached the conclusion that any additional disability was 
related to the "natural progression of [the Veteran's] 
degenerative disc disease."  Therefore, because the VA examiner 
did not provide adequate supporting rationale for his medical 
opinion, a remand was in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to an 
appropriate VA orthopedic specialist for a 
supplemental medical opinion.  If such 
examiner indicates that he or she cannot 
respond to the Board's question without 
examination of the Veteran, such should be 
afforded the Veteran.  The claims folder 
must be made available to the examiner for 
review.  The examiner should review the 
medical records associated with the 
Veteran's October 2000 operation and post-
operative follow-up care.  The examiner 
should address the following:

(a)  Does the Veteran have additional 
disability of the lumbosacral spine 
resulting from the October 2000 VA 
surgery?

If the response to (a) is no, the examiner 
must provide a clear rationale for his or 
her opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

(b)  If the response to (a) is yes, the 
examiner should further state whether it 
is at least as likely as not that such 
additional disability was (1) caused by 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (2) is due to an event not 
reasonably foreseeable.

The examiner must provide clear rationale 
for all opinions rendered above with 
references to the evidence of record and 
must provide a discussion of the facts and 
medical principles involved.

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
